Citation Nr: 1130212	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 1970, including service in the Republic of Vietnam from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was initially remanded by the Board in June 2009.  The Appeals Management Center (AMC) continued the previous denial of the claim in an August 2010 supplemental statement of the case (SSOC).  Subsequently, this matter was again remanded by the Board in December 2010.  After a SSOC was issued in February 2011, the claims folder has been returned to the Board for further appellate proceedings.

In July 2005, the Veteran presented testimony at a hearing before RO personnel.  A copy of the hearing transcript is associated with the claims file and has been reviewed.

The issues of service connection for bilateral tinnitus and a psychiatric disorder were also subject to the Board's June 2009 Remand.  In a January 2010 rating decision, the AMC granted service connection for posttraumatic stress disorder and in an August 2010 rating decision, the AMC granted service connection for tinnitus.  Because those decisions represent a full grant of benefits sought, those matters are no longer in appellate status and they will not be further discussed.

As indicated in the December 2010 Board Remand, the issues of entitlement to service connection for diabetes mellitus and coronary artery disease were raised by the record in a statement from the Veteran dated October 2010, but were not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

While the Board regrets the additional delay, it finds that a remand of this matter is necessary to ensure that the Veteran is afforded an adequate VA examination or opinion and to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2010 Remand, the Board requested that a supplemental VA opinion be obtained to address whether the Veteran's bilateral hearing loss disability is etiologically related to his active military service including an in-service welding accident, other service noise exposure, or to his service-connected tinnitus.  Unfortunately, there is no indication in the claims file that this was completed.  

Of record, there is a Request for a VA Medical Opinion dated in December 2010.  There is also a letter informing the Veteran that the VA medical center would contact the Veteran to schedule an examination.  However, there is no evidence that this was accomplished because neither a supplemental VA opinion nor examination are of record.  The February 2011 SSOC refers to a February 25, 2010, VA opinion in the evidence section, however, this opinion was of record at the time of the December 2010 Board Remand.  Further, the SOC also refers to a February 25, 2011 VA Medical Opinion that is not associated with the claims file.  The Board notes that a copy of the February 25, 2010, VA opinion was re-printed and re-associated with the claims file and it appears that the AMC mistakenly accepted it as a new opinion.  

Additionally, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was included in the December 2010 Board Remand.  That issue was remanded to the RO for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  To date, an SOC for a claim for a TDIU has not been issued.  

Based on the foregoing, the Board finds that the evidence of record does not show that the remand directives as set forth in December 2010 were substantially complied with.  See Stegall, supra.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Id.  Thus, another remand is required to ensure compliance with the Board's December 2010 Remand directives.

Accordingly, the case is REMANDED for the following actions:

1. The RO should refer the case to an appropriate VA examiner for a supplemental opinion.  The claims folder and a copy of this Remand must be made available to the examiner, and the examiner should indicate in his/her report that both were reviewed in conjunction with examination of the Veteran.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, as to the following:

a. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to his active service, to include his in-service welding accident causing damage to his left ear drum and/or noise exposure during service detailed above;

b. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral hearing loss disability was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected tinnitus.  If the examiner finds that the bilateral hearing loss disability is aggravated by the service-connected tinnitus, then he/she should quantify the degree of aggravation.

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  A rationale for all opinions expressed must be provided.  The report prepared must be typed.

2. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4. The RO should issue a SOC pertaining to the issue of entitlement to TDIU.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

